Broyles, C. J.
The defendant was convicted, in the recorder’s court of the City of Atlanta, of violating' a certain specified ordinance of the city, and obtained a writ of certiorari from the superior court. Upon the hearing, the certiorari was overruled, and the defendant excepted to that judgment. The evidence connecting the accused with the offense charged was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt. Accordingly, his conviction was contrary to law and evidence, and the overruling of the certiorari was error.

Judgment reversed.


MacIntyre and Guerry, JJ., eoneur.